Case: 20-50446     Document: 00515643941         Page: 1     Date Filed: 11/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 18, 2020
                                  No. 20-50446
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Wendy Foster,

                                                           Plaintiff—Appellant,

                                       versus

   Ferrellgas, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CV-204


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Wendy Foster brought racial discrimination and retaliation claims
   against her former employer, Ferrellgas, Incorporated (“Ferrellgas”). The
   district court concluded that Foster had not established a prima facie case of
   discrimination or retaliation, and that in any event Foster had not rebutted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50446      Document: 00515643941           Page: 2   Date Filed: 11/18/2020




                                     No. 20-50446


   Ferrellgas’s proffered legitimate reasons for its actions. Because we agree
   that Foster failed to make out a prima facie case on any of her claims, we
   AFFIRM.
                                I.    Background
          Foster, who alleges that she suffered racial discrimination as a black
   woman, was hired in December 2014 as a Crude Logistics Scheduler in the
   Midland, Texas office of Bridger Administrative Services, LLC (“Bridger”),
   an oilfield hauler. As a Crude Logistics Scheduler, Foster used a computer
   system to schedule and dispatch trucks. Several months into Foster’s tenure,
   Bridger was acquired by Ferrellgas, a propane distributor and retailer. At that
   time, Foster was hired by Ferrellgas with no meaningful change in her job
   functions.
          Prior to receiving her job offer from Bridger, Foster interviewed with
   Thomas Glenn, the Regional Operations Manager for the Midland office.
   Foster alleges that at the interview, Glenn told her that her starting salary
   would be $50,000 per year, but that within thirty days her salary would
   increase to $65,000 per year. Yet after thirty days had gone by, Foster still
   had not received her promised raise. When she complained to Glenn, he told
   her he would get back to her.
          Glenn was eventually fired and replaced by Lyle Lowrance. Foster
   complained repeatedly to Lowrance about her missing raise, but to no avail.
   In her deposition, Foster testified that Lowrance advised her that she was not
   getting the raise because she was black. However, she also indicated that
   Lowrance was not responsible for denying her the raise, as she stated that he
   had been trying to help her get the raise. By Foster’s account, Lowrance did
   not identify who determined Foster’s salary, nor did he explain why he
   believed Foster was being discriminated against due to her race.




                                          2
Case: 20-50446       Document: 00515643941           Page: 3      Date Filed: 11/18/2020




                                      No. 20-50446


          Lowrance was eventually fired too, and Foster continued to complain
   about her raise to her new supervisors, Bart Larson and Larry Garren, as well
   as other Ferrellgas managers. She last complained about her raise during a
   “personal meeting” with Larson and Garren on February 8, 2016.
          Ferrellgas terminated Foster on February 15, 2016. According to
   Ferrellgas, Foster was terminated as part of a larger reduction in force due to
   a company-wide financial crisis. During Foster’s employment, Ferrellgas
   employed at least eight white Crude Logistics Schedulers, all of whom made
   at least $60,000 per year. Foster recalled training several white women who
   were hired as dispatchers after she started, and she overheard these women
   say that they were making $65,000 per year. Ferrellgas’s records showed
   that there were two white female Crude Logistics Schedulers making
   $65,000 per year during the period of Foster’s employment.
          In September 2016, Foster filed a discrimination charge with the
   Texas Workforce Commission and the Equal Employment Opportunity
   Commission. 1
          Foster filed suit in November 2018. As relevant here, she alleged that
   Ferrellgas had paid her less than her white colleagues and terminated her due
   to her race, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
   §§ 2000e–2000e-17, and had terminated her in retaliation for complaining
   about her disparate treatment, also in violation of Title VII. Ferrellgas moved
   for summary judgment, which the district court granted. Foster timely
   appealed.




          1
             Foster amended her charge in January 2017, alleging the same discriminatory
   actions as in her September 2016 charge.




                                            3
Case: 20-50446     Document: 00515643941            Page: 4   Date Filed: 11/18/2020




                                     No. 20-50446


                               II.    Discussion
          We review a district court’s grant of summary judgment de novo,
   viewing all admissible evidence “in the light most favorable to the nonmoving
   party and drawing all reasonable inferences in that party’s favor.” Kariuki v.
   Tarango, 709 F.3d 495, 501 (5th Cir. 2013) (quotation omitted). A district
   court must grant summary judgment “if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” Fed. R. Civ. P. 56(a).
          Plaintiffs may prove employment discrimination “by direct or
   circumstantial evidence, or both.” Nall v. BNSF Ry. Co., 917 F.3d 335, 340
   (5th Cir. 2019) (quotation omitted). Where plaintiffs rely on circumstantial
   evidence, courts employ the burden-shifting framework set forth in
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Nall, 917 F.3d
   at 340. Under McDonnell Douglas, the plaintiff must first present a prima
   facie case of discrimination by showing that she:
          (1) is a member of a protected group; (2) was qualified for the
          position at issue; (3) was discharged or suffered some adverse
          employment action by the employer; and (4) was replaced by
          someone outside her protected group or was treated less
          favorably than other similarly situated employees outside the
          protected group.
   Roberson-King v. La. Workforce Comm’n, Off. of Workforce Dev., 904 F.3d 377,
   381 (5th Cir. 2018) (cleaned up). If the plaintiff makes out her prima facie
   case, “the burden shifts to the employer to provide a legitimate, non-
   discriminatory reason for the employment decision.” Id. (quotation
   omitted). If the employer provides such a reason, “the burden shifts back to
   the plaintiff to show the reason is merely pretextual.” Id. (quotation
   omitted).




                                          4
Case: 20-50446      Document: 00515643941           Page: 5     Date Filed: 11/18/2020




                                     No. 20-50446


          The district court ruled that Foster did not make out her prima facie
   case on her disparate pay claim because she did not identify evidence showing
   a similarly situated employee of a different race who was better paid.
   Following the same reasoning, the district court dismissed Foster’s
   discriminatory termination claim because Foster did not show that she was
   similarly situated to any of the employees Ferrellgas retained after her
   termination. To show that a fellow employee was similarly situated, a Title
   VII plaintiff must demonstrate that they were in “nearly identical”
   circumstances. Okoye v. Univ. of Tex. Hous. Health Sci. Ctr., 245 F.3d 507,
   514 (5th Cir. 2001) (quotation omitted). This “inquiry is case-specific and
   requires us to consider the full variety of factors that an objectively reasonable
   decisionmaker would have found relevant in making the challenged
   decision.” Lindquist v. City of Pasadena, 669 F.3d 225, 234 (5th Cir. 2012)
   (cleaned up); see also Spencer v. Va. State Univ., 919 F.3d 199, 207 (4th Cir.
   2019) (explaining that when evaluating employee similarity under Title VII,
   “courts consider whether the employees (i) held the same job description,
   (ii) were subject to the same standards, (iii) were subordinate to the same
   supervisor, and (iv) had comparable experience, education, and other
   qualifications” (quotation omitted)), cert. denied, 140 S. Ct. 381 (mem.)
   (2019).
          Although Foster shared a job title and a supervisor with the white
   employees she identified as being in similarly situated positions, she provided
   virtually no evidence concerning their relevant qualifications, nor did she
   establish that they performed comparable work. Indeed, at her deposition,
   Foster repeatedly disclaimed any knowledge of what her co-workers did.
   Further, even though Foster trained higher-paid colleagues, this evidence
   does not exclude the possibility that these individuals had more industry
   experience, superior education, or different job responsibilities. Thus, the




                                           5
Case: 20-50446         Document: 00515643941                Page: 6       Date Filed: 11/18/2020




                                           No. 20-50446


   district court properly granted summary judgment on Foster’s disparate pay
   and discriminatory termination claims. 2
           Title VII retaliation claims are also evaluated under the McDonnell
   Douglas framework. Septimus v. Univ. of Hous., 399 F.3d 601, 608 (5th Cir.
   2005). To make out a prima facie case of retaliation, a plaintiff must establish
   that: “(1) she engaged in protected activity; (2) the employer took a
   materially adverse action against her; and (3) a causal link exists between her
   protected activity and the adverse action.” Wheat v. Fla. Par. Juv. Just.
   Comm’n, 811 F.3d 702, 705 (5th Cir. 2016).
           Foster contends that she engaged in protected activity by complaining
   to her supervisors about being paid less than her white co-workers. Because
   Title VII protects informal complaints so long as the plaintiff “reasonably
   believed” the challenged employment practice violated Title VII, Foster
   likely engaged in protected activity to the extent she made such complaints.
   EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 240 (5th Cir. 2016); see 42 U.S.C.
   § 2000e-3(a) (making it unlawful to retaliate against any employee for
   “oppos[ing] any practice made an unlawful employment practice by this



           2
             On appeal, Foster argues that Lowrance’s statement that she would not receive a
   raise because of her race obviates the need to make out a McDonnell Douglas prima facie
   case based on circumstantial evidence. Foster did not present a direct evidence claim to
   the district court, and we will not consider it for the first time on appeal. See Celanese Corp.
   v. Martin K. Eby Constr. Co., 620 F.3d 529, 531 (5th Cir. 2010) (“The general rule of this
   court is that arguments not raised before the district court are waived and will not be
   considered on appeal.”). Even if we did consider it, in order to qualify as direct evidence
   of discrimination, the comment must, among other things, have been “made by an
   individual with authority over the employment decision at issue.” Clark v. Champion Nat’l
   Sec., 952 F.3d 570, 581 (5th Cir. 2020), cert. denied, 2020 WL 6385801 (mem.) (Nov. 2,
   2020); see also Auguster v. Vermilion Parish Sch. Bd., 249 F.3d 400, 405 (5th Cir. 2001).
   Foster’s admission that Lowrance did not decide her salary and that she did not know the
   basis for his statement precludes consideration of this statement as direct evidence of
   discrimination.




                                                  6
Case: 20-50446        Document: 00515643941              Page: 7       Date Filed: 11/18/2020




                                         No. 20-50446


   subchapter”). Further, there is no dispute that Ferrellgas took a materially
   adverse action against Foster by firing her.
           Nevertheless, Foster did not provide evidence raising a fact issue on
   causation. Foster asserts that because she complained to Larson and Garren
   about her pay one week before her termination, there is sufficient temporal
   proximity between her protected activity and the adverse action to infer
   retaliatory animus. We have recognized that “timing alone” is enough to
   establish causation at the prima facie stage if “the protected act and the
   adverse employment action [are] very close in time.” Porter v. Houma
   Terrebonne Hous. Auth. Bd. of Comm’rs, 810 F.3d 940, 948–49 (5th Cir. 2015)
   (cleaned up) (holding that protected activity and adverse action six-and-a-
   half weeks apart were sufficiently close to demonstrate causation). But
   Foster has presented no evidence that she engaged in protected activity
   during the relevant meeting with Larson and Garren. Rather, she avers only
   that she “asked again about [her] raise,” without any reference to claims of
   racially disparate treatment. As the meeting with Larson and Garren does
   not qualify as protected activity, its proximity to Foster’s discharge does not
   support an inference of retaliatory intent. Because Foster does not specify
   the date of any other meeting where she purportedly engaged in protected
   activity, there is insufficient evidentiary support of temporal proximity to
   raise a genuine issue of material fact on causation. 3
           The district court properly determined that Foster did not raise a fact
   issue that would demonstrate a prima facie case of discrimination or




           3
             Foster argues that there is additional evidence in the record that establishes
   causation, including Lowrance’s statement described above. Yet once again, Foster did
   not present this argument to the district court, and thus we will not consider it on appeal.




                                                7
Case: 20-50446     Document: 00515643941          Page: 8   Date Filed: 11/18/2020




                                   No. 20-50446


   retaliation. Thus, there is no need to consider the validity of Ferrellgas’s
   explanations for Foster’s salary and termination. We AFFIRM.




                                        8